DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 17 February 2021. 

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The objection to the specification is withdrawn in light of Applicant’s amendment to claims 1, 13 and 22. 
The 112 rejection to claim 32 is withdrawn in light of the Applicant’s amendment to this claim. 
Prior art
Eaton’094 teaches a device for insertion into the nasal cavity. This reference was relied upon in the previous rejection to teach a “webbed platform” previously recited in independent claims 1, 13 and 22, because Eatons’094’s describes a “mesh” or “woven structure”. 

For these reasons, the rejections are maintained but modified to show the recitation of a “unitary structure formed by a plurality of struts that form a plurality of open spaces” as obvious. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 13, 16-20, 22-27 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 13 and 22 recites the limitation "a platform having a unitary structure formed by a plurality of struts that form a plurality of open spaces”. 

“In an embodiment, the adjacent strands may be joined, connected, or interrelated (e.g., fused, adhered, or the like) by any suitable means; in an alternative embodiment, the platform may be formed such that adjacent strands comprise a unitary structure.” (paragraphs [0047] and [0048]). 
The above passage appears to indicate a device can have multiple strands joined together or that adjacent strands may comprise a unitary structure. It is unclear from the disclosure how these two structures are different from each other. Are two adjacent strands/struts fused to each other not considered a unitary structure? If not, how can “a plurality of struts” (required by claim 1) ever form a unitary structure? 
Given the lack of further explanation in the specification, in accordance with the broadest reasonable interpretation doctrine outlined in MPEP 2173, the term “unitary” will be interpreted in accordance with its plain meaning to be “relating to or existing as a single thing”.  
Clarification is required. 
Claims 3-6, 16-20, 23-27 and 32-33 are rejected based on their dependency from independent claims 1, 13 and 22. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubin (US Patent Application 2010/0106255) in view of Eaton et al. (US Patent 2007/0005094).  
Claim 1, 3: Dubin’255 teaches a nasal splint (paragraph [0001]) having a unitary structure (Figure 2-6) including a tubular component (12) defining a hollow portion (36; see Figure 4) and a flap (20) extending outward from the tubular component. The device is capable of being placed between the septum and inferior turbinate to apply a horizontally opposing force between them. Dubin’255 teaches the tubular component exhibits a tendency to unroll (paragraph [0064]-[0066] but the nasal cavity prevents the tubular component from completely unrolling (paragraph [0065]). 
	Dubin’255 fails to disclose the splint is made of from a plurality of struts that form a plurality of open spaces. Dubin’255 further fails to disclose the platform consists essentially of a degradable material that is a copolymer comprising glycolide. 
	Like Dubin’255, Eaton’094 teaches a device for insertion into the nasal cavity (paragraph [0053]). Eaton’094 teaches this device can be formed of various structures including a unitary structure formed by a plurality of struts (“filaments”, “strands”, “tubular and non-tubular structures”, “strips”, etc. in paragraph [0058]): Paragraph [0058] discloses he devices can be formed from “one or more filaments”, “strands”, “tubular and non-tubular structures”, “strips”, etc. and the filaments can be of a “variable stiffness”. Paragraph [0064] describes the embodiment of Figure 7a-7c as a “single 
Additionally, Eaton’094 teaches it is advantageous to provide the nasal splint with openings because this allows for mucus to pass through the walls of the splint and out of the sinus cavity (paragraph [0075], Figure 10). 
Eaton’094 further discloses the struts (“filaments”; paragraph [0058]) which consist of a degradable material (paragraph [0101]) which consists of a copolymer comprising glycolide (paragraph [0102]-[0104]). 
Eaton’094 teaches the device is self-expanding (paragraph [0024]). Eaton’094 further teaches the device can include an active ingredient (paragraph [0022]). Eaton’094 teaches it is known to choose a polymer based on the time the implant is intended to be in place before degradation and how the implant is delivered (paragraph [0101]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Dubin’255 to be constructed out of a unitary structure formed by struts consisting of a degradable material which is a 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the device of Dubin’255 in view of Eaton’094 of a copolymer comprising glycolide because Applicant has not disclosed that this particular absorbable material provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Dubin’255 in view of Eaton’094’s device, and applicant’s invention, to perform equally well with either the materials taught by Dubin’255 in view of Eaton’094 or the claimed glycolide material because both materials would perform the same function of providing a bioabsorbable nasal splint.
Claim 4: Eaton’094 teaches designing the nasal splint so it dissolves within 4 weeks (paragraph [0022]). 
	Claims 5, 6: Dubin’255 teaches providing the nasal splint with medication (paragraph [0021]). 
Eaton’094 teaches providing the nasal splint with an antifungal (paragraph [0087]), such as allylamine (paragraph [0091]). 
Claim 32: Eaton’094 teaches providing the strands with an extension (“anchoring elements”) in order to aid in to help affix the filaments to the sinus mucosa or otherwise enhance contact of the filaments to the sinus mucosa (Figure 6 and paragraph [0059]). It would have been obvious to one of ordinary skill in the art to modify the device of 
Claim 33: Eaton’094 fails to disclose the strands have a diameter of about 0.5 mm to about 5 mm. However, Eaton’094 does teach that it is known to modify the diameter of the strands in order to adjust the flexibility of the mesh (paragraph [0063]). 
Eaton’094 further shows an example on page 15, Table 1 of various fiber widths and thicknesses that can be manufactured. These dimensions are within the claimed range of about 0.5 to about 5 mm. 
Additionally, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
In light of these teachings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of the filaments taught by Eaton’094 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 13, 16, 19, 20, 22, 23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliachar (US Patent 5,350,396) in view of Eaton’700 in view of Dubin’255. 

Eliachar’396 fails to disclose the splint is made of a platform having unitary structure formed by plurality of struts that form a plurality of open spaces such that the platform consists essentially of a degradable material that is a copolymer comprising glycolide. 
Eaton’094 teaches a device for insertion into the nasal cavity (paragraph [0053]). Eaton’094 teaches this device can be formed of various structures including a unitary structure formed by a plurality of struts (“filaments”, “strands”, “tubular and non-tubular structures”, “strips”, etc. in paragraph [0058]): Paragraph [0058] discloses he devices can be formed from “one or more filaments”, “strands”, “tubular and non-tubular structures”, “strips”, etc. and the filaments can be of a “variable stiffness”. Paragraph [0064] describes the embodiment of Figure 7a-7c as a “single pliable filament”; Figures 7d-7f and paragraph [0065] describes an embodiment formed from a plurality of filaments which are affixed to each other to form a unitary structure. This structure can include an ostial portion, as well (paragraph [0065]). All of these figures show open spaces between struts (“filaments”). Figure 10a-10c is directed towards an ostial part of a nasal splint formed from a tube with apertures 172 (i.e. open spaces) cut or punched out to create strut-like elements. A tube with cut apertures is very clearly a unitary structure since it started as a tube. It would be obvious to call the remaining structure a 
Additionally, Eaton’094 teaches it is advantageous to provide the nasal splint with openings because this allows for mucus to pass through the walls of the splint and out of the sinus cavity (paragraph [0075], Figure 10). 
Eaton’094 further discloses the struts (“filaments”; paragraph [0058]) which consist of a degradable material (including at least 90% by weight; paragraph [0101]) which consists of a copolymer comprising glycolide (paragraph [0102]-[0104]). 
Eaton’094 teaches the device is self-expanding (paragraph [0024]). Eaton’094 further teaches the device can include an active ingredient (paragraph [0022]). Eaton’094 teaches it is known to choose a polymer based on the time the implant is intended to be in place before degradation and how the implant is delivered (paragraph [0101]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Eliachar to be constructed out of a unitary structure formed by struts consisting of a degradable material which is a copolymer comprising glycolide because Eaton’094 teaches it is known to construct a nasal implant out of such a material in order to impart particular characteristics (such as residence time, release kinetics desired and device delivery method, etc.) to the implant (paragraphs [0058], [0101]). 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the device of Eliachar in view of Eaton’094 of a copolymer comprising glycolide because Applicant has not 
Eliachar’396 fails to teach the tubular component has a tendency to unroll. 
Like Eliachar’396, Dubin’255 is directed towards a nasal splint. Dubin’255 teaches it is known to construct the tubular portion of the nasal splint as a rolled tube that self-expands and has a tendency to unroll (paragraph [0057], [0064-[0066]) but contact with the nasal cavity prevents the tubular component from completely unrolling (paragraph [0065]).  Dubin’255 teaches this arrangement is advantageous because it expands to the actual size of the passageway in which it is placed (paragraph [0052]) and it makes it easier for the clinician to place the stent because the stent can be tightly rolled into a smaller diameter for delivery (paragraph [0054]). In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the nasal splint of Eliachar’396 such that there is a rolled portion that is configured to unroll, as taught by Dubin’255, in order to provide the stated advantages. 
Claim 20, 27: Eaton’094 teaches providing the nasal splint with an antifungal (paragraph [0087]), such as allylamine (paragraph [0091]). 
Claims 17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliachar’396 in view of Eaton’094 in view of Dubin’255, as applied to claims 13 and 22, respectively, further in view of Karatzanis et al. (“Septoplasty outcome in patients with and without allergic rhinitis", Rhinology, 47, pages 444-449; published December 2009). 
Eliachar’396, as modified, teaches the limitations of claims 17 and 24 except that the patient experiences rhinitis. 
Karatzanis et al. teaches that it is known to treat rhinitus with septoplasty and turbinoplasty procedures (turbinoplasty: page 444, column 2, lines 1-4 and page 447, column 2, first full paragraph and septoplasty: abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Eliachar’396 as modified, to treat rhinitis, as taught by Karatzanis et al. since this is a well-known method of treating rhinitis. 
Claim 18 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliachar’396 in view of Eaton’094 in view of Dubin’255, as applied to claims 13 and 22, respectively, further in view of Bradley (US Patent Application 2008/0249428). 
Claim 18 and 25: Eliachar’396, as modified, teaches the limitations of claim 18 and 25 except that the patient experiences sleep apnea. 
Bradley’428 teaches that it is known stabilize a septum in order to treat sleep apnea (paragraph [0023]). In light of this, it would have been obvious to one of ordinary skill in the art that a patient undergoing a procedure to have a septum stabilized, as taught by Eliachar’396, would also be experiencing sleep apnea, in light of the teachings by Bradley'428. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        23 February 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771